Case 3:17-cr-02538-BAS Document 210 Filed 10/29/20 PageID.719 Page 1 of 6
         Case 3:17-cr-02538-BAS Document 210 Filed 10/29/20 PageID.720 Page 2 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JAVIER FELIX-BAYARDO (1)                                               Judgment - Page 2 of 6
CASE NUMBER:              17-CR-02538-BAS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 COUNTS ONE (1) AND TWO (2): ONE HUNDRED AND FORTY-FOUR (144) MONTHS WITH EACH COUNT TO
 RUN CONCURRENT TO EACH OTHER. COUNT THREE (3): SIXY (60) MONTHS TO RUN CONSECUTIVE TO
 ALL OTHER COUNTS FOR A TOTAL OF TWO HUNDRED AND FOUR (204) MONTHS.




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☒     The court makes the following recommendations to the Bureau of Prisons:
       THE COURT RECOMMENDS THE DEFENDANT BE DESIGNATED TO A FACILITY IN THE
       WESTERN REGION FOR FAMILY VISITS.



 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant must surrender to the United States Marshal for this district:
       ☐     at                            A.M.              on
       ☐     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 ☐
       Prisons:
       ☐     on or before
       ☐     as notified by the United States Marshal.
       ☐     as notified by the Probation or Pretrial Services Office.

                                                      RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                      , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL



                                                                                                  17-CR-02538-BAS
             Case 3:17-cr-02538-BAS Document 210 Filed 10/29/20 PageID.721 Page 3 of 6
   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:               JAVIER FELIX-BAYARDO (1)                                                    Judgment - Page 3 of 6
   CASE NUMBER:             17-CR-02538-BAS

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of: COUNTS 1 AND 2: FIVE (5)
YEARS AND COUNT 3: THREE (3) YEARS ALL TO RUN CONCURRENT FOR A TOTAL OF FIVE (5) YEARS.

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
         ☐The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4. ☐The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. ☒The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. ☐The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7. ☐The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                         17-CR-02538-BAS
            Case 3:17-cr-02538-BAS Document 210 Filed 10/29/20 PageID.722 Page 4 of 6
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  JAVIER FELIX-BAYARDO (1)                                                               Judgment - Page 4 of 6
 CASE NUMBER:                17-CR-02538-BAS

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. Intentionally Omitted.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                     17-CR-02538-BAS
          Case 3:17-cr-02538-BAS Document 210 Filed 10/29/20 PageID.723 Page 5 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              JAVIER FELIX-BAYARDO (1)                                             Judgment - Page 5 of 6
CASE NUMBER:            17-CR-02538-BAS

                                SPECIAL CONDITIONS OF SUPERVISION


     1. If deported, excluded or allowed to voluntarily return to country of origin, not reenter the United States
        illegally and report to the probation officer within 24 hours of any reentry into the United States;
        supervision waived upon deportation, exclusion, or voluntary departure.

//




                                                                                              17-CR-02538-BAS
         Case 3:17-cr-02538-BAS Document 210 Filed 10/29/20 PageID.724 Page 6 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:               JAVIER FELIX-BAYARDO (1)                                                  Judgment - Page 6 of 6
CASE NUMBER:             17-CR-02538-BAS


                                                   FINE

The defendant shall pay a fine in the amount of      $30,000                    unto the United States of America.

Pay a fine in the amount of $10,000 ($30,000 total) through the Clerk, U. S. District Court. Payment of fine
shall be forthwith. During any period of incarceration, the defendant shall pay fine through the Inmate
Financial Responsibility Program at the rate of 5% of the defendant’s income, or $25.00 per quarter, whichever
is greater. The defendant shall pay the fine during his supervised release at the rate of $250 per month.

These payment schedules do not foreclose the United States from exercising all legal actions, remedies, and
process available to it to collect the fine judgment at any time. Until fine has been paid, the defendant shall
notify the Clerk of the Court and the United States Attorney’s Office of any change in the defendant’s mailing
or residence address, no later than thirty (30) days after the change occurs.



This sum shall be paid    ☒    Immediately.




The Court has determined that the defendant       does         have the ability to pay interest. It is ordered that:
☐ The interest requirement is waived




                                                                                                   17-CR-02538-BAS
